Title: To George Washington from Claude-Boniface Collignon, 15 March 1790
From: Collignon, Claude-Boniface
To: Washington, George



My Lord.
Castel near Boquenon in Lorroain—March 15. 1790.

I have had the honor to write you a letter in date April 28th 1780, which accompanied a work of my composition that I presented to you, “Respecting clearing all the uncultivated lands of the United States of America,” particularly those which might belong to you as proprietor: I have learned that the uncultivated lands in the extent of the Provinces & United States have since been cleared in an immense degree. I hope that the homage which I had the honor to render you by that production, as well as that which I have paid to Congress will be perfectly agreeable to both it & you. Here are, my Lord, two Copies of another work of my own composition, “for rendering all the weights & measures in America uniform.” I pray you will please to present

it on my part to the illustrious Congress of the U.S., agreeably to the desire & conformably to my annexed letter, to which I refer.
I know not, my Lord, whether it has come to your knowledge, what was the principal & veritable first cause, which produced the Independence of the U.S. of America: it is not unknown to me how much you conducted yourself at the Head of the armies of the U.S. with valeur, wisdom & experience; and how great obligations they are under to you on this account—but, considering the great superiority of forces of England, undoubtedly you could not, my Lord, have accomplished what was impossible; the diversion of France & its allies, and their successes against England, are generally considered as the principal cause of the Independence of the U.S.
If then there exists a Citizen, who, when the arms of France & its allies against England were wavering, and they began to be [defeated] (& which must infallibly have been the consequence) has instructed & enlightened the Government of France, in such sort, that, by following his counsel, it has obtained that marked preponderance which forced England to subscribe to the Independence of the United States & to make the Peace of 1783. It will, without contradiction, be that Citizen, to whom the U.S. have the principal obligation for their Independence & their actual Constitution. Now, I ought to make known to you, my Lord, that it is I, who have given to France that Counsel & that salutary advice; and that it was by me that it has been enlightened on that occasion. I will not indulge myself here in any farther detail with respect to this matter, since the circumstances & the event are developed in the Memoir hereunto annexed, addressed to you & Congress, supported by justificative peices. I pray you, in consequence, to be pleased to place it, jointly with my work on the uniformity of weights & measures, before the eyes of the illustrious Congress. I hope that I shall not always remain the victim of the ingratitude which I have experienced on the part of the Government of France; and that the Congress of the U.S. more grateful & more just will deign to consider it a duty & a conscientious mission to recompence a man to whom the U.S. owe so much, and who has been truly the principal Spring & Primum [Premiere] mobile of their Independence & of their present Liberty. I hope also, that you will be pleased, on your side to engage the illustrious Congress to this. I entreat you, my

Lord, consequently to advise me of the receipt of this, & to give me satisfactory news; which, it seems, you may do, by sending the answer here, through the means of M. le Chargè des Affairs of the U.S. at Paris. I am, with the most profound respect, my Lord your most humble & most obedt Servant

Collignon Advocate.

